Citation Nr: 1644324	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-07 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1995 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In his February 2013 Substantive Appeal, the Veteran requested a Travel Board hearing at his local RO before a Veterans Law Judge.  On August 19, 2014, the RO advised the Veteran that a hearing had been scheduled in his appeal for October 8, 2014.  The Veteran failed to appear for his hearing.  On November 20, 2014, 43 days later, the RO received correspondence from the Veteran's spouse indicating that he missed his Board hearing due to being out of town on business and requesting that the hearing be rescheduled.  

If a claimant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  No further request for a hearing will be granted in the same appeal unless such failure to appeal was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  38 C.F.R. § 20.704 (d).  A motion for a new hearing date following a failure to appear for a scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing and why a timely request for a new hearing date could have not been submitted.  Id. (emphasis added).  The above-cited August 19, 2014 letter advised the Veteran of these regulatory requirements. 

The motion for a new hearing date in this case is denied, as the November 2014 correspondence requesting a new date was untimely.  Accordingly, this matter will be processed as though the hearing request had been withdrawn.  Id.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has a current right knee disability that is related to service.  Evidence reflects he has a current diagnosis right knee patellofemoral syndrome.  See March 2010 VA examination report.  There are numerous service treatment records (STRs) reflecting that he hurt his right knee in early 2000 in a motorcycle accident.  Lay statements also reflect that his military occupational specialty required long hours of working in positions that may have caused or aggravated his right knee problems.  See April 2011 Notice of Disagreement and February 2013 Substantive Appeal.  He received a VA examination in regard to this claim in March 2010.  See id.  The provider reviewed the Veteran's records and physically examined him; however, the medical nexus opinion provided contained no rationale, and therefore is inadequate for adjudicatory purposes.  Accordingly, an addendum opinion is required.  In addition, any outstanding VA and private treatment records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment notes and associate them with the claims file.

2.  Request that the Veteran identify any pertinent private treatment notes that are not already of record and attempt to obtain any identified records with his assistance.

3.  Then request an addendum opinion regarding the etiology of the Veteran's currently diagnosed right knee disability.  A physical examination is not required unless the provider deems one necessary.  The provider should be provided with and should review the Veteran's complete claims file and this REMAND, including the Veteran's lay statements contained in his April 2011 Notice of Disagreement and February 2013 Substantive Appeal.   Thereafter, the provider is asked to respond to the following inquiry:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee patellofemoral syndrome had its clinical onset during active service or is otherwise the result of service?  In answering this question, the examiner must address:

(a) the Veteran's right knee treatment during service following a motor vehicle accident; and
(b) the cumulative impact of the Veteran's duties on the flight line, which included continuous squatting and bending, twisting and maneuvering his right knee into awkward positions, as well as crawling and kneeling on a hard surfaces without knee pads or a foam mat.  See April 2011 Notice of Disagreement and February 2013 Substantive Appeal.  

The examiner must provide a robust rationale for all opinions and conclusions reached, supported by specific references to the pertinent evidence, including the Veteran's lay assertions.   If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

4.  Then, after taking any additional development deemed necessary, readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




